        Case 3:12-cv-05501-SI Document 783 Filed 05/21/21 Page 1 of 3




 1   EDWARD R. REINES (Bar No. 135960)          LISA S. GLASSER (Bar No. 223406)
     edward.reines@weil.com                     lglasser@irell.com
 2   WEIL, GOTSHAL & MANGES LLP                 IRELL & MANELLA LLP
     201 Redwood Shores Parkway                 840 Newport Center Drive, Suite 400
 3
     Redwood Shores, CA 94065                   Newport Beach, CA 92660
 4   Telephone: (650) 802-3000                  Telephone: (949) 760-0991
     Facsimile: (650) 802-3100                  Facsimile: (949) 760-5200
 5
     Attorney for Plaintiffs and                Attorney for Defendant and
 6   Counterclaim-Defendants                    Counterclaim-Plaintiff
     VERINATA HEALTH, INC. and                  ARIOSA DIAGNOSTICS, INC.
 7   ILLUMINA, INC.
 8

 9

10                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13   VERINATA HEALTH, INC., et al.              Lead Case No. 3:12-cv-05501 SI
                                                Case No. 3:14-cv-01921-SI
14                                              Case No. 3:15-cv-02216-SI
                  Plaintiffs and
15                Counterclaim-Defendants,
                                                JOINT CASE MANAGEMENT
16                                              STATEMENT
            v.
17                                              Judge: Hon. Susan Y. Illston
18   ARIOSA DIAGNOSTICS, INC., et al.
19
                  Defendants and
20                Counterclaim-Plaintiffs.
21

22

23

24

25

26

27

28
                                                                 LEAD CASE NO. 3:12-CV-05501-SI
                                                                      CASE NO. 3:14-CV-01921-SI
     JOINT CASE MANAGEMENT STATEMENT                                  CASE NO. 3:15-CV-02216-SI
         Case 3:12-cv-05501-SI Document 783 Filed 05/21/21 Page 2 of 3




 1          Plaintiffs Verinata Health, Inc. and Illumina, Inc. and Defendant Ariosa Diagnostics, Inc.,

 2   (together, “the Parties”) anticipate that a settlement will be signed by May 26, 2021.
 3

 4

 5                                                    Respectfully submitted,

 6   Dated: May 21, 2021                              WEIL, GOTSHAL & MANGES LLP

 7                                                    By: /s/ Edward R. Reines
                                                           EDWARD R. REINES
 8
                                                      ATTORNEY FOR PLAINTIFFS
 9                                                    VERINATA HEALTH, INC., AND ILLUMINA,
10                                                    INC.

11

12   Dated: May 21, 2021                              IRELL & MANELLA LLP
13                                                    By: /s/ Lisa S. Glasser
                                                           LISA S. GLASSER
14

15                                                    ATTORNEY FOR DEFENDANT ARIOSA
                                                      DIAGNOSTICS, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             LEAD CASE NO. 3:12-CV-05501-SI
                                                                                  CASE NO. 3:14-CV-01921-SI
     JOINT CASE MANAGEMENT STATEMENT                  1                           CASE NO. 3:15-CV-02216-SI
         Case 3:12-cv-05501-SI Document 783 Filed 05/21/21 Page 3 of 3




 1                                              ATTESTATION
 2                   I, Edward R. Reines, am the ECF user whose identification and password are being

 3   used to file this Joint Case Management Statement. In compliance with N.D. Cal. Civil L.R. 5-

 4   1(i)(3), I hereby attest that Lisa S. Glasser has concurred in this filing.

 5

 6   Dated: May 21, 2021                                      /s/ Edward R. Reines
                                                             Edward R. Reines
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                   LEAD CASE NO. 3:12-CV-05501-SI
                                                                                        CASE NO. 3:14-CV-01921-SI
     JOINT CASE MANAGEMENT STATEMENT                    2                               CASE NO. 3:15-CV-02216-SI
